ON MOTION TO RELINQUISH JURISDICTION
SUAREZ, J.
Rodney Lee moves this Court to relinquish jurisdiction to the trial court in order for his timely filed, amended post-conviction petition to be heard in lower case number F08-30344. We relinquish jurisdiction to the circuit court for thirty days for the court to enter a final order encompassing all of Lee’s claims. The circuit court clerk shall immediately supplement the record upon rendition of the final order.
Jurisdiction relinquished with directions.